Order entered July 29, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00185-CV

AMREIT SSPF PRESTON TOWNE CROSSING LP, AMREIT SSPF PTC ANCHOR LP,
AMREIT SSPF BERKELEY LP AND AMREIT SSPF PRESTON GOLD LP, Appellants

                                             V.

                  COLLIN CENTRAL APPRAISAL DISTRICT, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-03779-2017

                                         ORDER
        Before the Court is appellee’s July 25, 2019 unopposed second motion for extension of

time to file brief. We GRANT the motion and ORDER the brief be filed no later than August 5,

2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE